Citation Nr: 1202445	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  05-35 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from November 1945 to August 1946.  He died on October [redacted], 2004.  The appellant is his surviving spouse. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island denied the appellant entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318 and service connection for the cause of the Veteran's death.    

In June 2008, the Board affirmed the RO's May 2005 rating decision.  The appellant then appealed the Board's June 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in February 2011, the Court affirmed that portion of the Board's decision pertaining to the claim for DIC benefits under 38 U.S.C.A. § 1318, vacated that portion of the Board's decision pertaining to the claim for service connection for the cause of the Veteran's death, and remanded the vacated matter to the Board for further proceedings consistent with the Memorandum Decision.  

The Board in turn REMANDS this claim to the RO via the Appeals Management Center in Washington, D. C. 

The Board has advanced this claim on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

The Veteran died on October [redacted], 2004.  According to his death certificate, the immediate cause of his death was congestive heart failure (CHF) due to atherosclerotic heart disease (ASHD).  Other significant conditions contributing to his death, but not resulting in the underlying cause thereof were pneumonia and a leg ulcer.  At the time of his death, the Veteran was assigned a total disability rating based on individual unemployability due to service-connected right and left knee disabilities.

The appellant, the Veteran's surviving spouse and a registered nurse, claims that these service-connected knee disabilities contributed to the Veteran's death.  More specifically, she asserts that the Veteran's disabling knee problems preceded his coronary problems and caused years of decreased mobility, affecting the Veteran's ability to exercise.  Allegedly, this in turn aggravated the Veteran's coronary condition.  The appellant alternatively asserts that Vioxx, a prescription pain-killer the Veteran took for his service-connected knees, played a role in the development of his heart disease.  

During the course of this appeal, VA assisted the appellant in the development of her claim for service connection for the cause of the Veteran's death by obtaining a medical opinion discussing these assertions.  According to this opinion, the Veteran's death was not caused by his service-related osteoarthritis or the use of Vioxx and his cardiac condition was not significantly aggravated by the osteoarthritis of the knees or the use of Vioxx.  The VA physician providing this opinion based these conclusions on the following findings: (1) The Veteran's severe cardiac condition and cardiomyopathy predated his use of Vioxx; and (2) Although the osteoarthritis likely made the Veteran's life much more uncomfortable, it would be too speculative to think that a severe cardiac condition such as the Veteran's was significantly aggravated by osteoarthritis.   

According to the Court's February 2011 Memorandum Decision, this opinion is inadequate to decide the claim.  In its Memorandum Decision, the Court explains that the VA physician's statement that it would be "too speculative to think that the veteran's severe cardiac condition was significantly aggravated by his osteoarthritis" is unclear and unsupported by rationale and constitutes an insufficient basis for concluding that the Veteran's death was unrelated to his knee condition and treatment.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or conclusive opinion, but a bald statement that it would be speculative to render an opinion on etiology or diagnosis is fraught with ambiguity).  

The Court further explains that it is unclear whether the VA physician's conclusion was based solely on the finding that the Veteran's cardiac condition predated his use of Vioxx.  The Court points out that the appellant has argued and the record demonstrates this fact, but the appellant has repeatedly asserted that the years of associated decreased mobility impacted the Veteran's cardiac health.  The Court notes that the fact that the cardiac condition predated the Veteran's use of Vioxx does not necessarily mean that his knee condition - and his years of decreased mobility - did not aggravate his cardiac condition.  Based on the foregoing, this claim must be remanded for the purpose of obtaining a more adequate medical opinion addressing whether the Veteran's knee condition - and not just his Vioxx usage - aggravated his cardiac condition.   

This claim is REMANDED for the following action:

1.  Obtain a medical opinion in support of the appellant's claim.  Forward the claims file to the examiner for review of all pertinent documents therein, including the Court's Memorandum Decision and this remand, and ask the examiner to confirm that he conducted such a review.  Advise the examiner that the appellant is competent to report observable symptoms associated with the Veteran's service-connected knee disabilities, including, for instance, mobility-hindering pain, and that any opinion proffered should contemplate these symptoms.  Ask the examiner to then proceed in following the instructions below.

a.  Discuss and critique the appellant's assertion that the years of decreased mobility the Veteran experienced secondary to his service-connected right and left knee disabilities impacted his cardiac health;   

b.  Acknowledging this assertion as well as the fact that the Veteran's cardiac condition predated his use of Vioxx, offer an opinion as to whether the Veteran's service-connected knee disabilities (or the medication taken therefor) contributed substantially or materially to the Veteran's death, combined to cause it, or aided and lent assistance to its production; 

c.  Provide detailed rationale with references to the record for your opinion; and

d.  If the opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion. 

2.  Review the opinion to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

3.  Readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  By this REMAND, the Board intimates no opinion as to the ultimate disposition of the appeal.  The appellant need not act unless he receives further notice.  He does, however, have the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  In addition, as this claim is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010), it necessitates expedited handling.


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



